DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record most closely related to the claimed invention includes Dhayni US 2015/0180595.  As argued by the Applicant in the remarks filed 18 May 2021, Dhayni does not teach the first AFE digital circuit arranged to perform up-sampling on the transformed input signal and the second AFE digital circuit arranged to perform down-sampling on the first output signal when considered in combination with all other elements of the claimed invention.  

Regarding claim 1, the prior art of record taken alone or in combination fails to teach system chip, comprising: 
a first AFE digital circuit, coupled to the IFFT circuit, arranged to perform up-sampling on the transformed input signal from the IFFT circuit to generate the second input signal; 
a second AFE digital circuit arranged to perform down-sampling on the first output signal to generate a down-sampled signal; a Fast Fourier Transform (FFT) circuit coupled to the second AFE digital circuit, arranged to transform the down-sampled in combination with all other elements of claim 1.

Claims 2-4 and 6 are also allowed as they further limit claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fails to teach a built-in self-test (BIST) circuit applicable to a system chip,
wherein the system chip comprises an analog front end (AFE) circuit, a digital physical layer (PHY) circuit and the BIST circuit, and the BIST circuit comprises:
a first AFE digital circuit, coupled to the IFFT circuit, arranged to perform up-sampling on the transformed input signal from the IFFT circuit to generate the second input signal; 
a second AFE digital circuit arranged to perform down-sampling on the first output signal to generate a down-sampled signal; 
a Fast Fourier Transform (FFT) circuit coupled to the second AFE digital circuit, arranged to transform the down-sampled signal from the second AFE digital circuit into the second output signal in frequency domain; in combination with all other elements of claim 7.

Claims 8-10 are also allowed as they further limit claim 7.

Regarding claim 11, the prior art of record taken alone or in combination fails to teach a self-test method of a system chip, comprising:

performing up-sampling on the transformed input signal to generate the second input signal;
performing down-sampling on the first output signal to generate a down-sampled signal; and
transforming the down-sampled signal into the second output signal in frequency domain, in combination with all other elements of claim 11.

Claims 12 and 15 are also allowed as they further limit claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868